Citation Nr: 1432234	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart condition (claimed as Tietze syndrome) and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1981 to November 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a rating decision dated October 2004, the RO denied the Veteran's claim of service connection for a heart condition on the ground that the evidence of record failed to establish that the Veteran was diagnosed with a heart condition.  The Veteran did not file a notice of disagreement with this rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).

In a February 2009 rating decision, the RO denied the Veteran's claim to reopen on the ground that VA was not in receipt of any new and material evidence in support of his claim.  However, the Board finds that medical evidence that was associated with the Veteran's claims file after the October 2004 rating decision indicates that he has a current diagnosis of a heart disability, and thus, new and material evidence has been received.  As such, the Veteran's claim is reopened.  See 38 C.F.R. § 3.156(b) (2013); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Jennings v. Mansfield, 509 F.3d 1362, 1366 (Fed. Cir. 2007); Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001) (refusing to require the Board to explain its reasoning in the section of its opinion entitled "Reasons and Bases" rather than in the "Introduction").

The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


ORDER

New and material evidence to reopen the claim of service connection for a heart condition has been presented; to this extent, the appeal is granted.


REMAND

Review of the record reveals that VA has not provided an examination with regard to the Veteran's claim for service connection.  The Board finds that, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA has a duty to provide an examination in the present case.  On remand, the Veteran should be scheduled for an examination to assess the nature of his claimed heart condition and obtain a medical opinion concerning the etiology of this condition.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of the symptomatology of his claimed disability, to include during or after any period of service and since separation.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain authorization for, and associate with the Veteran's file, any available additional records of any treatment identified by the Veteran as being relevant to his claimed disability.

3.  After associating any records obtained by way of the above development, schedule the Veteran for an examination to evaluate his heart condition.  All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

The examiner must opine as to the etiology and/or onset of any diagnosed heart condition.  The examiner must also opine as to whether it is at least as likely as not that any heart condition found to be present was incurred in or aggravated by service, became manifest within one year of discharge, or is otherwise related to service.  

4.  Then readjudicate the claim.  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


